           Case 3:20-cv-00755-SI   Document 1     Filed 05/08/20   Page 1 of 6




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

BORIS BOURGET, OSB #172172
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-307-2182 (v)
202-307-0054 (f)
Boris.Bourget@usdoj.gov

Attorneys for the United States

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF OREGON
                             PORTLAND DIVSION



UNITED STATES OF AMERICA,              )
                                       )         Case No. 3:20-cv-00755
         Plaintiff,                    )
                                       )         COMPLAINT TO REDUCE TAX
         v.                            )         ASSESSMENTS TO
                                       )         JUDGMENT
DAVID S. WAITE,                        )
                                       )
         Defendant.                    )
_______________________________________)


      1.      By this timely suit, the United States seeks to reduce federal tax

liabilities assessed against David S. Waite to judgment.

                             Authorization for the Suit

      2.      Pursuant to 26 U.S.C. § 7401, this action is filed with the

authorization, and at the request, of the Secretary of the Treasury of the United




Complaint                          1                       U.S. DEPARTMENT OF JUSTICE
                                                           Tax Division, Western Region
                                                           P.O. Box 683
                                                           Washington, D.C. 20044
                                                           Telephone: 202-307-2182
           Case 3:20-cv-00755-SI    Document 1     Filed 05/08/20   Page 2 of 6




States, acting through his delegate, the Associate Area Counsel of the Internal

Revenue Service.

      3.      This action is filed at the direction of the Attorney General of the

United States or his delegate. 26 U.S.C. § 7401.

                              Jurisdiction and Venue

      4.      This Court has jurisdiction over this matter under 28 U.S.C. §§ 1340

and 1345 and 26 U.S.C. §§ 7402(a).

      5.      Venue is proper in the District of Oregon under 28 U.S.C. §§ 1391(b)

and 1396 because Mr. Waite resides in the District.

               Defendant David S. Waite’s Federal Tax Liabilities

      6.      Mr. Waite is an individual residing in Yamhill County, Oregon, who

has unpaid federal tax liabilities as reflected on Notice of Federal Tax Liens which

were recorded in Yamhill and Washington County, Oregon.

      7.      Mr. Waite is a self-employed real estate agent in Oregon operating

under David Waite Real Estate PC.

      8.      Since 1999, Mr. Waite has repeatedly failed to make required

estimated tax payments required under 26 U.S.C. § 6654.
      9.      Mr. Waite has not made any tax payments since 2017.

      10.     The liabilities at issue in this case were assessed based on tax returns

that Mr. Waite voluntarily filed.

      11.     Despite filing tax returns, Mr. Waite has failed to pay the underlying

taxes, penalties, and interest.

      12.     The amounts due, with interest and statutory additions through May

11, 2020, are listed in the table below:




 Complaint                          2                       U.S. DEPARTMENT OF JUSTICE
                                                            Tax Division, Western Region
                                                            P.O. Box 683
                                                            Washington, D.C. 20044
                                                            Telephone: 202-307-2182
            Case 3:20-cv-00755-SI     Document 1       Filed 05/08/20    Page 3 of 6




    Period      Assessment            Assessment Amount                   Unpaid balance
                   Date                                                    as of May 11,
                                                                               2020
    2008         5/3/2010      Tax Assessed:1 $8,840
                     “         Est. Tax Penalty: $265.002
                     “         Late Filing Penalty: $1,854.003
                     “         Failure to Pay Penalty: $535.604
                     “         Interest: $394.285
                8/23/2010      Collection Fee: $20.00
                10/17/2011     Failure to Pay Penalty: $1,400.80
                 9/3/2012      Failure to Pay Penalty: $123.60
                 9/2/2019      Interest: $5,168.17                                  $18,632.76

    2009        11/22/2010     Tax Assessed: $9,751.00
                     “         Est. Tax Penalty: $214.00
                     “         Late Filing Penalty: $358.04
                     “         Failure to Pay Penalty: $219.42
                 3/7/2011      Collection Fee: $20.00
                10/15/2012     Failure to Pay Penalty: $1,879.71
                 9/2/2019      Interest: $4,277.47                                  $16,477.94

    2013         5/26/2014     Tax Assessed: $45,893.00
                      “        Est. Tax Penalty: $204.45
                      “        Failure to Pay Penalty: $169.12
                      “        Interest: $45.04
                 6/24/2019     Collection Fee: $40.00
                  7/1/2019     Collection Fee: $40.00
                  9/2/2019     Interest: $2,439.58
                      “        Failure to Pay Penalty: $2,383.93                    $15,790.11

    2015         6/6/2016      Tax Assessed: $47,383.00
                     “         Est. Tax Penalty: $489.00
                     “         Failure to Pay Penalty: $138.83
                     “         Interest: $79.12
                 9/2/2019      Interest: $2,340.45
                     “         Failure to Pay Penalty: $3,331.91                    $20,972.90

1
  This amount includes the amount assessed after applicable credits or tax payments.
2
  See 26 U.S.C. § 6654
3
  See 26 U.S.C. § 6651(a)(1).
4
  See 26 U.S.C. § 6651(a)(2), (3).
5
  See 26 U.S.C. § 6601

    Complaint                          3                         U.S. DEPARTMENT OF JUSTICE
                                                                 Tax Division, Western Region
                                                                 P.O. Box 683
                                                                 Washington, D.C. 20044
                                                                 Telephone: 202-307-2182
          Case 3:20-cv-00755-SI     Document 1    Filed 05/08/20    Page 4 of 6




 2016         11/20/2017      Tax Assessed: $70,028.00
                   “          Est. Tax Penalty: $1,245.00
                   “          Failure to Pay Penalty: $2,561.12
                   “          Interest: $1,555.17
               9/2/2019       Interest: $6,575.81
                   “          Failure to Pay Penalty: $13,125.74               $92,535.37

 2017         11/19/2018      Tax Assessed: $36,064.00
                   “          Est. Tax Penalty: $863.00
                   “          Failure to Pay Penalty: $1,442.56
                   “          Interest: $1,093.15
               9/2/2019       Interest: $1,786.28
                   “          Failure to Pay Penalty: $3,065.44                $48,753.65

 2018         11/18/2019      Tax Assessed: $19,521.00
                   “          Est. Tax Penalty: $633.00
                   “          Failure to Pay Penalty: $780.84
                   “          Interest: $630.86
               3/2/2020       Collection Fee: $60.00                           $23,026.83

                                                                  TOTAL: $236,189.56
        13.   Typically, the IRS has ten years from assessment to collect on a tax

liability. 26 U.S.C. § 6502(a)(1). This limitations period was tolled by at least 30

days for the 2008, 2009, and 2013 tax years when Mr. Waite entered into an

installment agreement for those years that was later terminated. 26 C.F.R. §

301.6331-4(c)(1).

        14.   Pursuant to 26 U.S.C. § 6321, the above assessments created liens in

favor of the United States.

        15.   In order to comply with the requirements of 26 U.S.C. § 6323(f), the

IRS recorded notices of federal tax lien for the liabilities described in Paragraph 12

in Yamhill County, Washington County, and with the Oregon Secretary of State.

//

//


 Complaint                           4                      U.S. DEPARTMENT OF JUSTICE
                                                            Tax Division, Western Region
                                                            P.O. Box 683
                                                            Washington, D.C. 20044
                                                            Telephone: 202-307-2182
          Case 3:20-cv-00755-SI     Document 1    Filed 05/08/20   Page 5 of 6




     Count 1: Reduce to Judgment Unpaid Federal Income Tax Assessments
                         Made Against David S. Waite
        16.   The United States incorporates by reference the allegations made in

Paragraphs 1 through 15, above.

        17.   Despite proper notice and demand for payments to the tax liabilities

described in Paragraph 12, Mr. Waite has neglected, failed, or refused to make full

payment of the assessed amounts to the United States, and there remains due and

owing on said assessments the sum of $236,189.56 as calculated through May 11,

2020. Accordingly, the United States is entitled to judgment in its favor for the full

amount owed.

WHEREFORE, the United States respectfully requests the following relief:

     A. Judgment in favor of the United States and against Mr. Waite for his unpaid

        federal income tax liabilities for the 2008, 2009, 2013, 2015, 2016, 2017, and

        2018 tax years, in the total amount of $236,189.56, as of May 11, 2020, plus

        any additional interest or statutory additions as provided by law and less any

        payments or credits;

     B. Judgment recognizing that by virtue of the assessments described in

        Paragraph 12, the United States has valid and subsisting federal tax liens on
        all property and rights to property belonging to Mr. Waite, whether real or

        personal, wherever located, and whether presently held or hereinafter

        acquired; and

//

//




 Complaint                          5                      U.S. DEPARTMENT OF JUSTICE
                                                           Tax Division, Western Region
                                                           P.O. Box 683
                                                           Washington, D.C. 20044
                                                           Telephone: 202-307-2182
        Case 3:20-cv-00755-SI         Document 1   Filed 05/08/20   Page 6 of 6




   C. That the United States shall be granted its costs and any other and further

      relief as is just and proper.

Respectfully submitted on May 8, 2020
                                             RICHARD E. ZUCKERMAN
                                             Principal Deputy Assistant Attorney
                                             General

                                             /s/ Boris Bourget
                                             BORIS BOURGET, OSB #172172
                                             Trial Attorney, Tax Division
                                             U.S. Department of Justice
                                             P.O. Box 683
                                             Washington, D.C. 20044
                                             202-307-2182 (v)
                                             202-307-0054 (f)
                                             Boris.Bourget@usdoj.gov
                                             Attorneys for the United States




Complaint                             6                     U.S. DEPARTMENT OF JUSTICE
                                                            Tax Division, Western Region
                                                            P.O. Box 683
                                                            Washington, D.C. 20044
                                                            Telephone: 202-307-2182
                                   Case 3:20-cv-00755-SI                           Document 1-1                         Filed 05/08/20                              Page 1 of 1
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
United States of America                                                                                     David S. Waite

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                                Yamhill
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
Boris Bourget, U.S. Department of Justice, P.O. Box 683, Washington,
D.C. 20044, (202) 307-2182


,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          26 U.S.C. 7402
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          Suit to reduce federal income tax assessments to judgment
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                         236,189.56                                            -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
05/08/2020                                                             /s/ Boris Bourget
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
